FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROY WARDEN,                                      No. 14-16440

               Plaintiff-Appellant,              D.C. No. 4:13-cv-01067-DCB

 v.
                                                 MEMORANDUM*
BOB WALKUP, individually and in his
official capacity as Tucson City Mayor; et
al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Roy Warden appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging various claims arising from his removal from a

public park and arrest at a city council meeting. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal on the basis of claim preclusion.

Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We vacate and

remand.

      In light of our disposition in Warden v. Robinson et al., No. 14-15803, we

vacate the judgment in this action and remand to the district court because there is

currently no final judgment on the merits precluding this action. See Stewart, 297

F.3d at 956 (stating the requirements for application of claim preclusion, including

a final judgment on the merits). We express no opinion on the merits of Warden’s

claims.

      Warden’s motion to correct the caption, filed on July 28, 2014, is denied.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                    14-16440